Citation Nr: 0333766	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to resumption, based on income, of 
nonservice-connected pension benefits as of July 1, 2000.

2.  Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$2,785.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1967.

This case first came before the Board of Veterans' Appeals 
(Board) from a May 2001 determination by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which payment of nonservice-connected pension 
benefits was terminated as of July 1, 2000.  In March 2003, 
the Board remanded this case in order to address due process 
concerns.  The case is again before the Board for appellate 
review.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the Denver RO, in May 2003.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  The veteran, with regard to this case, has 
not been furnished with information as to the provisions of 
the VCAA, nor has he been notified of VA's obligations as 
defined by the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This matter must be addressed by means of a Board 
remand prior to any further appellate review of this case by 
the Board.  See DAV v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).

The Board also notes that the United States Court of Appeals 
for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Court made a 
conclusion similar to the one reached in DAV v. Principi, 
supra (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  In the more recent decision, the Federal Court 
found that the 30-day period provided in § 3.159(b)(1) for 
response to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
action, the RO must take this opportunity to inform the 
appellant that, notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA notice.

In addition, the Board notes that the veteran, in August 
2002, indicated disagreement with the decision of the 
Committee on Waivers and Compromises in October 2001 that it 
would not waive an overpayment of nonservice-connected 
pension benefits in the amount of $2,785.  This is a timely 
Notice of Disagreement (NOD); see 38 C.F.R. § 20.302(a) 
(2003).  The claims folder does not reflect, however, that a 
Statement of the Case (SOC) has been furnished to him in 
response thereto.  In circumstances in which an NOD has been 
received, but an SOC has not been issued, the Court has held 
that the proper remedy is a remand by the Board so as to 
allow issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

This case is accordingly REMANDED for the following:

1.  The RO is to advise the veteran,  by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claim;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and with any other 
applicable legal precedent.

3.  Following receipt of any additional 
evidence, and/or completion of any 
additional development required in 
response to information furnished 
pursuant to the above actions, the RO 
should review the veteran's claim and 
determine whether payment of nonservice-
connected pension benefits can be 
resumed.  If the decision remains 
adverse, he should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted, pending 
action by the RO with regard to the 
veteran's request for waiver of an 
overpayment of nonservice-connected 
pension benefits in the amount of $2,785.

4.  The RO is to issue an SOC with regard 
to the veteran's request for waiver of an 
overpayment of nonservice-connected 
pension benefits in the amount of $2,785.  
The veteran is thereafter to be accorded 
the appropriate period of time within 
which to submit a Substantive Appeal.  If 
a timely Substantive Appeal is received, 
that issue should also be forwarded to 
the Board for appellate consideration 
concomitant with the RO's actions with 
regard to his claim for resumption of 
nonservice-connected pension benefits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the ultimate 
disposition of his claims should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




